Citation Nr: 1227457	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for psychiatric disability (claimed as posttraumatic stress disorder (PTSD)), and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for rectal bleeding.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1984, from October 1986 to February 1987, and from September 1990 to April 1991, including service in the Persian Gulf with subsequent service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2009, the Veteran testified at a Travel Board hearing before a member of the Board, who was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.§ 3345, effective February 27, 2012.  A transcript of that proceeding is of record.  However, under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The Board informed the Veteran that he had a right to another Board hearing in a May 2012 letter, but he did not respond.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for psychiatric disability, to include a mood disorder and PTSD, GERD, diabetes mellitus, rectal bleeding; and the claims to reopen the previously denied claims for service connection for headaches and hypertension, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder (claimed as PTSD) was denied in an unappealed May 2004 rating decision.

2.  The evidence received since the May 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for psychiatric disability (claimed as PTSD).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen a claim of entitlement to service connection for psychiatric disability (claimed as PTSD).  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

General Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO initially denied service connection for a mood disorder (claimed as PTSD) in a May 2004 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  He did not appeal the denial.  The basis for the denial in May 2004 was that there was no evidence of a chronic condition in service or evidence of a nexus between his claimed current psychiatric disability and his active service, the evidence did not show that he was engaged in combat or was a prisoner of war, and the service department was unable to corroborate the alleged stressor(s).

The evidence of record in May 2004 consisted of service treatment records (STRs) and VA treatment records.

Evidence received since May 2004 includes VA treatment records which include diagnoses of combat-related PTSD; the report of a February 2005 VA PTSD examination, a November 2005 Vet Center opinion that the Veteran has severe PTSD as a result of his combat experience; a transcript of his October 2009 hearing before the Board; and statements from the Veteran, a fellow veteran, and his sister.  On VA examination in February 2005, the Veteran reported a history suggestive of the Veteran's fear of enemy military activity during his Gulf War service.

It is noted that the PTSD service connection laws have changed during the appeal period and now provide that a valid stressor includes one related to a veteran's fear of hostile military activity.  See 38 C.F.R. § 3.303(f)(3).  

On review of the evidentiary submissions, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that the evidence added to the record includes competent evidence linking the Veteran's current psychiatric disability to his active service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for entitlement to service connection for psychiatric disability (claimed as PTSD) is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for psychiatric disability (claimed as PTSD) is granted.


REMAND

In light of the reopening of the Veteran's claim, the Board is of the opinion that additional development is required before the Veteran's claim for service connection for psychiatric disability, to include a mood disorder and PTSD, is decided.
Psychiatric Disability

The Veteran contends that he has PTSD related to stressors alleged to have occurred during active military service in the Persian Gulf.  While the record reflects service in Persian Gulf, the Veteran's service personnel records do not show any awards or decorations denoting he engaged in combat.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has not been advised of the new regulation.  To avoid prejudice to him, he must be advised of the new regulation, and provided an opportunity to respond, before the claim is readjudicated under that regulation.

VA treatment records show that the Veteran is currently diagnosed as having, and treated for, bipolar disorder, adjustment disorder, major depressive disorder, and a mood disorder.  They also reflect a diagnosis of combat-related PTSD and include a November 2005 Vet Center opinion that the Veteran has severe PTSD as a result of his combat experience.

The Veteran was afforded a VA psychiatric examination in February 2005, at which time he was diagnosed with PTSD, chronic and moderately severe, but no nexus opinion was provided by the VA examiner.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the February 2005 VA examination report to be inadequate inasmuch as it does not provide an opinion as to whether the Veteran has PTSD due to fear of hostile military forces-a stressor that does not require independent verification.  See 38 C.F.R. § 3.303(f)(3) (2011).  Accordingly, the claim must be remanded.

Also, the Board has recharacterized the Veteran's claim as entitlement to service connection for psychiatric disability, to include a mood disorder and PTSD.  In addition, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

The Board notes that the only STRs that have been associated with the claims file consists of a the report of a May 1984 enlistment examination and records dated in May 1990, March 1991, April 1991, and November 1998.  On remand, the RO or the Appeals Management Center (AMC) should obtain his available outstanding STRs.

In November 2005, the Board received a letter from a Vet Center counselor which states that the Veteran started counseling at the Boston Vet Center in June 1991.  However, Vet Center records are not of record.  In addition, the most recent VA treatment records are dated in March 2009.

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims, and providing an examination if necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As such, the Board finds that remand is necessary so that complete Vet Center records may be obtained.  In addition, any more recent VA treatment records pertinent to the claim should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that in March 2007 the Veteran reported to VA that he is receiving disability benefits from the Social Security Administration (SSA) for an anxiety-related disorder.  He submitted a SSA Medical Consultant's Review of Psychiatric Review Technique form dated in October 2005.

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain SSA records.

GERD, Diabetes Mellitus, Rectal Bleeding, Headaches,and Hypertension

In February 2009, the Veteran submitted a timely notice of disagreement with a February 2009 rating decision denying entitlement to service connection for GERD, diabetes mellitus, and rectal bleeding; and declining to reopen the previously denied claims of entitlement to service connection for headaches and hypertension.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the RO or the AMC to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  A Statement of the Case on the issues of entitlement to service connection for GERD, diabetes mellitus, and rectal bleeding and on the issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for headaches and hypertension should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to any of the issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO or the AMC should undertake appropriate development, including providing the Veteran with a letter, explaining the July 2010 amendment of 38 C.F.R. § 3.304(f), and eliciting any additional stressor statements from the Veteran related to such amendment.  He should also be provided all notice required in response to the claim for service connection for psychiatric disability other than PTSD.

3.  The Veteran's available outstanding STRs from all periods of his service should be obtained and associated with the claims files.  The extent of the efforts to obtain such records should be documented in the claims files.

4.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's psychiatric disorder, to include all pertinent VA records for the period since March 2009 and all available Vet Center records.

5.  The RO or the AMC should obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based, and incorporate those SSA records into the VA claims files.

6.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.

The claims files and a copy of any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service.

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.

The rationale for all opinions expressed must be provided.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


